PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ZHANG et al.
Application No. 16/953,304
Filed: 19 Nov 2020
For: ANTI-SARS-COV-2 ANTIBODIES AND USES THEREOF

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 CFR 5.25, filed on December 10, 2020, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.

The petition is DISMISSED.

37 CFR 1.31 states:

An applicant for patent may file and prosecute the applicant’s own case, or the applicant may give power of attorney so as to be represented by one or more patent practitioners or joint inventors, except that a juristic entity (e.g., organizational assignee) must be represented by a patent practitioner even if the juristic entity is the applicant. The Office cannot aid in the selection of a patent practitioner.

37 CFR 1.33(b) states:

Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:
(1) A patent practitioner of record; 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

Any follow-on document, such as a petition, filed in the application, must be signed in accordance with 37 CFR 1.33(b). In this application, the applicant, TSB THERAPEUTICS (BEIJING) CO., LTD., is a juristic entity (e.g., organizational assignee, corporation, etc.). An applicant, who is a juristic entity, must be represented by a patent practitioner. Further, a registered patent practitioner must sign a petition filed on behalf of a juristic entity. 

The present petition under 37 CFR 5.25 has not been signed by a registered patent practitioner in accordance with 37 CFR 1.33(b). Accordingly, the Office will not render a decision on this petition until a renewed petition is filed and signed by a patent practitioner in compliance with 37 CFR 1.33(b). 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Director for Patents
PO Box 1450
Alexandria, VA 22313-1450

By FAX:		(571) 272-8300

By Internet:		EFS-WEB1

Telephone inquiries concerning this matter should be directed to Attorney Advisor Christina Tartera Donnell at (571) 272-3211. 


/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
 






    
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).